Citation Nr: 1531503	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for arthritis of the knees.  

4.  Entitlement to service connection for a right upper extremity neurologic disability, to include peripheral neuropathy or carpal tunnel syndrome.  

5.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions in June 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco and Houston, Texas.  The Waco RO has jurisdiction over the appeal.  These matters have been previously remanded by the Board in May 2014 and November 2014.  The Veteran testified at a hearing with a decision review officer (DRO) in July 2012.  The transcript of that hearing was associated with the claims file in January 2015.  

With regard to reopening the back claim, the Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims, and the holding of Velez v. Shinseki, 23 Vet. App. 199 204 (2009), indicating that the Board must consider whether a new claim is based upon a diagnosed disease or injury that is distinct from a claim previously considered.  In this case, as the underlying claim of service connection for a back disability is being remanded, there is no prejudice to the Veteran in reopening the claim.  

The issues of entitlement to service connection for a back disability, entitlement to service connection for arthritis of the knees, and entitlement to service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  In November 1999 and February 2008 rating decisions, the RO denied service connection for a back condition; the Veteran did not appeal those decisions, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since the unappealed February 2008 rating decision which denied the claim of service connection for a back condition relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.  

3.  The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran's carpal tunnel syndrome is attributable to active service, or was caused or aggravated by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The November 1999 and February 2008 RO decisions, which denied service connection for a back condition, are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999 and 2007); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A February 2010 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that there are outstanding relevant private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A June 2014 response from the Social Security Administration (SSA) indicates that the Veteran did not file for SSA disability benefits.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in June 2014.  The record does not reflect, that the examination was inadequate for purposes of determining entitlement to service connection for right upper peripheral neuropathy, to include peripheral neuropathy or carpal tunnel syndrome.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, and provided an opinion supported by rationale.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

Service connection for a back condition was initially denied by a RO decision in November 1999 on the grounds that the service treatment records (STRs) show no findings regarding the claimed disability.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The denial was confirmed and continued by a February 2008 RO decision on the grounds that although the Veteran's STRs showed the Veteran reporting back pain, a VA examination showed the Veteran injured his back after service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received lay statements from the Veteran that he injured his back during combat operations jumping in full gear out of a helicopter, and that the Veteran's back has been giving him trouble since service.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that VA has received new and material evidence.  The evidence contains lay testimony of an in-service back injury, as well as lay testimony of back trouble since service.  The credibility of this evidence is presumed for the purposes of considering whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to an in-service injury and nexus.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.   

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Carpal Tunnel Syndrome

An April 2010 nerve conduction study found that upper extremity motor and sensory nerve conductions were preserved except for the right median sensory conductions, which was consistent with carpal tunnel syndrome in the upper right extremity.  A May 2011 VA examination conducted in connection with a claim for TDIU found that the Veteran's carpal tunnel syndrome was not a complication of diabetes as its onset preceded the onset of diabetes, although the examiner did not reference a particular treatment note in support of that conclusion.  The record does not contain a medical diagnosis of peripheral neuropathy of the upper right extremity.  

The Veteran's July 2011 Form 9 appeal asserted that he felt additional consideration should be given to the fact that he had peripheral neuropathy of the lower extremities that was found to be caused by his diabetes mellitus, and that he is taking medication for that condition.  He also stated that diabetes websites note that diabetics are at increased risk for the development of carpal tunnel syndrome, and submitted several online articles to that effect.    

In a June 2012 hearing with a decision review officer (DRO), the Veteran asserted that he hurts all time, has numbness in his hands, and cannot grasp anything.  He said that he had been diagnosed with neuropathy of his hands, and that he was on medication to treat neuropathy of the upper and lower extremities.  He also testified that his doctor told him that the neuropathy was due to diabetes mellitus.  

A June 2014 VA examination found that it is less than likely that the Veteran's carpal tunnel syndrome is secondary to diabetes mellitus.  The examiner asserted that the etiological causes of carpal tunnel syndrome include repetitive wrist motion, vibratory hand tool use, hypothyroidism, trauma including fracture cyst, rheumatoid arthritis, obesity, edema, and infections.  The examiner went on to say that diabetes and other metabolic disorders that directly affect the body's nerves are associated with a high risk of developing carpal tunnel syndrome, but there is no significant evidence of direct causation.  The examiner concluded that since the carpal tunnel syndrome preceded the diabetes mellitus onset and since there is no significant evidence of causation, it is less than likely that the carpal tunnel syndrome is caused by diabetes mellitus.  The examiner also stated that diabetes mellitus should affect all nerves similarly in an affected extremity.  The examiner concluded that without evidence of demyelination and axonal degeneration of sensory and motor myelinated nerves in the right upper extremity, combined with the fact that there has been good glycemic control of the service-connected diabetes mellitus condition, it is less than likely that the diabetes mellitus has selectively aggravated the carpal tunnel syndrome median nerve condition.  

A July 2014 examination also included a negative opinion regarding the carpal tunnel syndrome.  This examination report stated that "[i]t is well known that although carpal tunnel syndrome may be more common in persons with diabetes, diabetes is not causative of carpal tunnel syndrome."  The examiner explained that diabetic peripheral neuropathy involves multiple nerves of the upper extremities, while the only nerve involvement of the upper right extremity in the Veteran's case is the right median nerve, which does not suggest polyneuropathy of the upper extremities.  The examiner also noted that there is no evidence of treatment for the right carpal tunnel syndrome after the diagnosis in April 2010 other than medication that the Veteran was already using for his neuropathy of the bilateral lower extremities.  Per the examiner, normal treatment for carpal tunnel syndrome is splints, decrease in the activity that causes the numbness and tingling, and surgery or medication.  The opinion writer felt that a lack of treatment specifically for the carpal tunnel syndrome indicated that there is no evidence of aggravation of the condition.  

The most probative evidence of record demonstrates that the Veteran's carpal tunnel syndrome of the right upper extremity is not caused or aggravated by diabetes mellitus.  The June 2014 and July 2014 VA examiner opinions that diabetes mellitus had not aggravated the carpal tunnel syndrome were supported by adequate rationale.  While the Board recognizes the Veteran's contention that diabetic individuals are at greater risk for developing carpal tunnel syndrome, and has reviewed the online articles that the Veteran has submitted, these articles are of less probative value than the opinions by the VA clinicians because the articles provide general statements, while the clinicians have provided opinions based upon the specific facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  Moreover, the contentions of the articles are addressed by the VA examiners in that the June 2014 examiner acknowledged  that diabetes is associated with a high risk of developing carpal tunnel syndrome, but found that there is no significant evidence of direct causation.  The July 2014 opinion writer similarly noted that carpal tunnel syndrome may be more common in persons with diabetes, but diabetes is not causative of carpal tunnel syndrome.  

The portion of the June 2014 VA examination opinion indicating that the Veteran's carpal tunnel syndrome is not caused by diabetes mellitus as it predates the diabetes mellitus diagnosis is less probative as it does not reference a particular treatment note diagnosing the Veteran with carpal tunnel syndrome prior to the diabetes mellitus diagnosis, and it is not consistent with the Board's review of the Veteran's treatment records.  However, the rest of the opinion is sufficient to support a denial without reliance on the finding that the Veteran's carpal tunnel syndrome was diagnosed prior to the diabetes mellitus.  Moreover, the July 2014 VA examination report does not contain this flaw, and also provides a negative opinion supported by rationale.  

The Board recognizes the Veteran's belief that his carpal tunnel syndrome, like the neuropathy of his lower extremities, is caused by his diabetes mellitus.  However, the record reflects that the Veteran is a lay person without medical training, and is thus not competent to diagnosis or provide an etiology for the disability of his right upper extremity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  The VA clinicians have explained why the Veteran's disability of the upper right extremity is different in nature and etiology from his neuropathy of the lower extremities.  The Veteran's neuropathy of the lower extremities and treatment thereof is thus not indicative of the etiology of the carpal tunnel syndrome of his upper right extremity.  

The Veteran has not asserted, and the record does not reflect, that the Veteran's carpal tunnel syndrome is directly related to the Veteran's military service.  For the reasons discussed above, the preponderance of the evidence is against a finding that the Veteran's service-connected diabetes mellitus either caused or aggravated his right upper extremity neurologic disability, to include peripheral neuropathy or carpal tunnel syndrome.  There is no doubt to be resolved, and service connection, to include as secondary to diabetes mellitus, is not warranted.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim of service connection for a back condition is reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for a right upper extremity neurologic disability, to include peripheral neuropathy or carpal tunnel syndrome, including as secondary to service-connected diabetes mellitus, is denied.  




REMAND

As to the claims for service connection for arthritis of the right and left knees, the Veteran asserted that he suffered an injury to his knees when he jumped from a helicopter in circumstances related to combat.  The July 2014 VA examiner dismissed this assertion by noting that the service treatment records (STRs) are silent regarding a knee complaint, and that there is no c-file evidence of old trauma other than the Veteran's statement.  The examiner concluded that osteoarthritis of the bilateral knees did not begin during service and is not otherwise linked to service, to include combat experience, as there is no evidence of a diagnosis of knee arthritis until 2008.  An examination is inadequate where the examiner ignores lay statements of the Veteran and relies upon a lack of evidence in the STRs to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Upon remand, a supplemental opinion should be obtained that considers the Veteran's competent lay testimony regarding an in-service injury to the knees.  

The Veteran asserted in the July 2014 VA examination that he applied for workman's compensation in 1974 after injuring his back on the job, but was told that his back injury was an old one and not due to the incident at work.  These records are not associated with the claims file.  As these records would be highly relevant to the Veteran's claim, the AOJ should request the Veteran identify the organization from which he requested workman's compensation, and should attempt to obtain these records upon remand.  The July 2014 VA examiner, as well as the author of a April 2015,  also discounted the Veteran's lay report of injuring his back when jumping from a helicopter as it was not reported in the Veteran's STRs.  Therefore, a supplemental opinion should be obtained as to the Veteran's back as well.  See Dalton, supra.  
  
The June 2014 VA examination was inadequate as to the issue of whether the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus.  The examiner found that it is less than likely that the Veteran's service-connected diabetes mellitus has aggravated the erectile dysfunction, but this conclusion was not sufficiently supported by the rationale.  The examiner noted that diabetic, atherosclerotic, and drug-related causes account for over 80 percent of erectile dysfunction in older men, and that it occurs in 35-75 percent of men with diabetes mellitus related primarily to diabetes-associated vascular and neurologic complications.  The examiner went on to note that the Veteran suffers from several service-connected and non-service-connected disabilities that could contribute to his erectile dysfunction, and that it is impossible to determine the exact percentage each condition is aggravating the ED condition without resorting to speculation.  Nonetheless, the examiner went on to attribute 20% of the aggravation of the Veteran's erectile dysfunction to each condition, and concluded that since the greatest percentage is related to non-service-connected conditions, and since the diabetes mellitus has been under good glycemic control, it is less than likely the service-connected diabetes mellitus has any substantial aggravation of the erectile dysfunction condition.  However, the question at issue is not whether the service-connected diabetes mellitus substantially aggravates the erectile dysfunction, or whether it aggravates it more than any other condition.  Rather, the examiner is to opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is aggravated, meaning permanently worsened beyond its normal progression, by his service-connected diabetes mellitus.  Therefore, a supplemental opinion should be obtained upon remand that appropriately addresses this question.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any agency or organization with which he filed for a claim for Worker's Compensation related to his 1974 back injury, as referenced in the July 2014 and April 2015 VA examination reports.  After obtaining the appropriate authorization, contact any organization so identified, as well as the Veteran's former employer, as referenced in the July 2014 and April 2015 VA examination reports, and request all documents and employment records concerning the 1974 back injury and any ensuing Worker's Compensation claim.  

2.  Thereafter, obtain addendum opinions related to the Veteran's back claim, knee claim, and erectile dysfunction claim.  An appropriate VA clinician is asked to opine on the following:

(i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated (permanently worsened beyond the normal progression) by his service-connected diabetes mellitus.  If the erectile dysfunction is found to have been so aggravated, the examiner should quantify the approximate degree of aggravation as ascertained by the medical evidence of record.  

(ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability was caused by or is otherwise etiologically related to service, to include the Veteran's lay report of injuring his back jumping from a helicopter.   

(iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the knees was caused by or is otherwise etiologically related to service, to include the Veteran's lay report of injuring his knees jumping from a helicopter.  

Any opinion provided must be supported by a complete rationale.  The examiner is informed that the Veteran is competent to testify to his experiences in service, and the examiner may not dismiss his testimony of an injury simply because it is not recorded in the STRs.  

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


